Detail Action
This office action is a response to an application submitted on 12/18/2019.
Claims 1-18, 29 and 39 are pending for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) were filed on 06/25/20120, 02/22/2021 and 09/13/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 12/18/2019.  These drawings are acceptable for examination proceedings.
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No.CN201710464486.8, filed on 06/19/2017.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 11-13, 29 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. [US 20130272259 A1], hereinafter “Kim”; and in further view of Park et al. [US 20160242169 A1]; hereinafter “Park”.

Regarding claim 1, Kim teaches A method of determining a downlink control channel resource, comprising [Kim: Par. 8 method of transmitting component carrier configuration including downlink component carrier]:
[Kim: claim 1;  Par. 20, Fig. 3, Par. 78- 81 teaches receiving, from a base station, component carrier configuration information about a plurality of component carriers supported by the base station,
wherein the component carrier configuration information includes at least one piece of component carrier set information], and 
determining, according to the indication message, a first resource set configured to transmit a UE-specific physical downlink control channel of a user equipment [Kim: Par. 90 teaches UE monitor and transmitted PDCCH and control information]; or

However, Kim does not teaches determining the first resource set configured to transmit the UE-specific physical downlink control channel of the user equipment according to a protocol definition.

Nevertheless, Park, in the similar field of endeavor, teaches determining the first resource set configured to transmit the UE-specific physical downlink control channel of the user equipment according to a protocol definition [Park: Fig. 2-3, 5-7; Par. 61-64 teaches of receiving PUCCH resources and determined the PUCCH resource to transmit]

Thus it would have been obvious to one of ordinary skill at the time the invention was made to utilize the teachings of Park for determining the PUCCH resource. The teaching of Park, when implemented in the Kim system, will allow one of ordinary skill in the art 

Regarding claims 11 and 29, claims are corresponded to perform the same method/ limitations of claim 1, and comprised substantially same limitations. Therefore, claim 12 and 21 are rejected and analyzed on the same ground of rejections as mentioned above in claim 1.
 
Regarding claim 2, Kim in view of Park teaches all the limitations of parent claim 1. Kim in view of Park further teaches detecting, in the first resource set, the UE-specific physical downlink control channel of the user equipment [Park: Fig. 5; Par. 72].

Regarding claim 3, Kim in view of Park teaches all the limitations of parent claim 2. Kim in view of Park further teaches receiving, on the detected UE-specific physical downlink control channel of the user equipment, scheduling information of a first radio resource control signaling after the user equipment accesses a network [Park: Fig. 5; Par. 72]; and
receiving the first radio resource control signaling according to the scheduling information of the first radio resource control signaling, wherein the first radio resource control signaling carries configuration information of a second resource set of the UE-specific physical downlink control channel configured by the base station for the user equipment [Park: Fig. 5; Par. 72].

Regarding claim 4, Kim in view of Park teaches all the limitations of parent claim 3. Kim in view of Park further teaches  determining the second resource set according to the configuration information of the second resource set carried in the received first radio resource control signaling [Park: Fig. 5; Par. 73 teaches UE determines number of candidate PUCCH resources/ second or third resource set] ; and
detecting and receiving, in the second resource set, control information transmitted on the UE-specific physical downlink control channel of the user equipment [Park: Fig. 5; Par. 72]

Regarding claim 12, Kim in view of Park teaches all the limitations of parent claim 11. Kim in view of Park further teaches  sending, on the UE-specific physical downlink control channel of the user equipment, to the user equipment scheduling information of a first radio resource control signaling after the user equipment accesses a network, to enable the user equipment to detect, in the determined first resource set, the UE-specific physical downlink control channel of the user equipment, and receive the scheduling information of the first radio resource control signaling [Park; Fig. 5; s520]
configuring, for the user equipment, a second resource set configured to transmit the UE-specific physical downlink control channel of the user equipment [Park: Fig. 5, s530]; and
sending to the user equipment configuration information of the second resource set as information carried in the first radio resource control signaling [Park: Fig. 5, Par. 72-73].

Regarding claim 13, Kim in view of Park teaches all the limitations of parent claim 12. Kim in view of Park further teaches detecting, in the first resource set, the UE-specific physical downlink control channel of the user equipment [Park: Fig. 5; Par. 72].

Regarding claim 39, Kim in view of Park teaches all the limitations of parent claim 11. Kim in view of Park further teaches A base station, comprising a second memory, a second processor and a computer program stored in the second memory and executable on the second processor; wherein the second processor executes the program to perform the method of determining a downlink control channel resource according to claim 11 [Kim: Fig. 2].

Allowable Subject Matter
Claims 5-10, and 14- 18 would be allowable if rewritten to overcome the rejection(s), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record (see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.

A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of the action.  An extension of time may be obtained under 37 CFR 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYAW Z SOE whose telephone number is (571)270-0304.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 5712707191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KYAW Z SOE/Primary Examiner, Art Unit 2412